Citation Nr: 0518378	
Decision Date: 07/06/05    Archive Date: 07/14/05

DOCKET NO.  94-29 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for epididymitis.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

The veteran 



INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1981 to April 1988.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a November 
1992 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Roanoke, Virginia, which denied 
service connection for hypertension and for migraine 
headaches, and from a July 1993 decision which denied service 
connection for epididymitis, and granted service connection 
for asthma, rated 10 percent.  The claims file has since been 
transferred to the RO in Winston-Salem, North Carolina, 
pursuant to the veteran's relocation.  In May 1997 and in 
April 2002, the veteran appeared for a personal hearing 
before the undersigned in Washington, DC.  Transcripts of 
those hearings are of record.  

This case was previously before the Board in May 2002, when 
the Board denied service connection for migraine headaches, 
hypertension, and epididymitis (the issue of entitlement to a 
rating in excess of 10 percent for asthma is no longer before 
the Board as the Board, in the May 2002 decision, granted an 
increased rating of 30 percent for the service-connected 
asthma).  The veteran appealed the denial of service 
connection for migraine headaches, hypertension, and 
epididymitis to the United States Court of Appeals for 
Veterans Claims (Court).  By an Order issued in June 2003, 
the Court vacated that part of the May 2002 Board decision 
which denied service connection for migraine headaches, 
hypertension, and epididymitis; and remanded those matters 
for readjudication consistent with the considerations 
discussed in the Order. 

The case was remanded by the Board for additional development 
in December 2003. Service connection for migraine headaches 
and sinusitis was granted in a rating decision in February 
2005. 

The claim for service connection for hypertension is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDING OF FACT

Epididymitis was not present in service or manifested for 
many years thereafter, and is not shown to be otherwise 
related to service.


CONCLUSION OF LAW

Epididymitis was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112 (2004).   

Although the RO did not initially consider the veteran's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In letters dated in 
February and July 2004, the veteran was notified of the 
information and evidence needed to substantiate and complete 
his claim, of what part of that evidence he was to provide, 
and what part VA would attempt to obtain for him.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In this case, although the VCAA notice letters that were 
provided to the veteran do not specifically refer to the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  The February and July 2004 
letters advised the veteran to let VA know if there is "any 
other evidence or information" that he thought would help 
support his claim. 

It is noted that the original rating decisions on appeal were 
in November 1992 and July 1993.  Notice fully complying with 
the provisions of the VCAA was not provided to the veteran 
until February 2004.  Therefore, the veteran did not receive 
proper VCAA notice prior to the initial rating decision 
denying his claim.  Nonetheless, the Board finds that the 
lack of such a pre-decision notice is not prejudicial to the 
veteran.  VCAA notice was provided by the RO prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  The VCAA places an enhanced duty on 
VA to assist claimants in obtaining evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  In this case, the RO has obtained all available 
post-service VA and private medical records identified by the 
veteran.  VA medical examinations have been obtained. 
Statements from treating physicians have been submitted by 
the veteran on his behalf. 38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(2), (3).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).


Background

Service medical records make no mention of epididymitis 
during the veteran's active service.  In a discharge 
determination, the United States Navy determined that the 
veteran had chronic urticaria, stable, and asthma.  
Significantly, no other condition was indicated at this time.

A VA examination held in May 1993 revealed residual 
epididymitis.  However, the examiner did not associate this 
condition with the veteran's active service.

At the first hearing held before the Board in May 1997, the 
veteran testified that his physicians had not been able to 
confirm or deny a link between the steroids and his 
epididymitis.

In order to assist the veteran in the development of his 
case, the Board remanded this case in August 1997.  
Additional medical records were obtained.  Significantly, 
none of these medical records associate the disability at 
issue.  Within a June 1999 VA evaluation, he indicated he was 
first treated for epididymitis in 1993.  On examination, no 
current evidence of epididymitis was found.  

The examiner reviewed the veteran's service medical records 
and post service medical evidence of record.  With regard to 
the issue of epididymitis, the examiner indicated that he 
could "conceive of no possible way" to establish a cause 
and effect relationship between the veteran's service-
connected asthma and the condition of epididymitis that was 
treated in 1993.

An additional supplemental statement of the case was issued 
by the RO in August 2001.  In a written response to this 
supplemental statement of the case, the veteran indicated 
that numerous physicians and specialists providing treatment 
to him had suggested that epididymitis could have been caused 
by long-term oral steroid treatment.  

Service connection is in effect for several disabilities, 
including asthma, evaluated as 30 percent disabling.

Legal Criteria

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Such a determination requires a finding of 
a current disability that is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Where a service-connected disability aggravates a 
nonservice-connected condition, a veteran may be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  Thus, establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability either 
(a) proximately resulted from or (3) that a degree of the 
current disability (b)  proximately resulted from aggravation 
by a service-connected disability.

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).


Analysis

With regard to the claim of service connection for 
epididymitis, the critical issue regarding this claim is 
whether this condition can be reasonably associated with the 
veteran's active service.  As noted above, service medical 
records are negative for epididymitis.  

Extensive medical evidence fails to indicate this condition 
existed until years after the veteran was discharged from 
active service.  In fact, based on the June 1999 VA 
evaluation and subsequent medical records, it is unclear 
whether the veteran currently has epididymitis.  In any 
event, the Board clearly finds that the preponderance of the 
evidence does not support the determination that he has this 
disability associated with either the veteran's active 
service or a service-connected disability.

In addition, VA has no duty to obtain a medical opinion in 
this case as the evidence now of record does not indicate 
that epididymitis may be associated with an inservice event 
or otherwise with service or service-connected asthma. 
Accordingly, there is no reasonable possibility that the 
examination or medical opinion would aid in substantiating 
the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In reaching its decision, the Board has also considered the 
veteran's assertions regarding his claim.  However, it does 
not appear that the veteran is medically trained to offer any 
opinion as to causation.  See Espiritu v. Derwinksi, 
2 Vet. App. 492, 494-495 (1992) (laypersons may be competent 
to provide an eyewitness account of a veteran's visible 
symptoms, but they are not capable of offering opinions as to 
medical matters).  The Court has also held that "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required." 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

As the preponderance of the evidence establishes that the 
veteran does not have epididymitis related to his period of 
military service or a service-connected disability, the claim 
of service connection must be denied.  Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for epididymitis is denied.


REMAND

Service medical records disclose that the veteran was 
provided medication for hypertension and was given a medical 
board evaluation for this condition in 1987.  In January 
1987, the veteran was noted to have "inadequate control of 
hypertension".  A service physician indicated in an August 
2002 statement that the veteran had been under his care for 
hypertension since March of that year.  As the record 
contains competent evidence that the claimant has 
hypertension and indicates that this disability may be 
associated with the veteran's military service, an 
examination with an opinion as to the etiology of this 
condition is necessary to fulfill the duty to assist under 
38 U.S.C.A. § 5103A(d).  Accordingly, the case is remanded to 
the RO for the following actions: 

1.  The RO should take appropriate action 
to request copies of all post-service 
medical records, not already of record, 
concerning treatment received by the 
veteran for hypertension.

2.  The veteran should then be scheduled 
for a VA examination.  It is imperative 
that the claims file be made available to 
and be reviewed by the examiner in 
connection with the examination.  All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail.  The examiner should offer an 
opinion as to the likelihood that the 
veteran has hypertension which had its 
onset in service or is otherwise related 
to service or to service-connected 
asthma. A detailed rationale for all 
opinions expressed should be furnished.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the benefit remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


